
	

115 SRES 525 ATS: Designating September 2018 as National Democracy Month as a time to reflect on the contributions of the system of government of the United States to a more free and stable world.
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 525
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Grassley (for himself, Mrs. Feinstein, Mr. Menendez, Mr. Casey, Mr. Roberts, Mr. Kaine, Mr. Blunt, Mr. Enzi, Mr. Blumenthal, Mr. Booker, Mr. Nelson, Mr. Bennet, Mr. Wyden, Mr. Durbin, Mr. Whitehouse, Mr. Reed, Mr. Markey, Ms. Baldwin, Mr. Udall, Mr. Coons, Ms. Warren, Mr. Hatch, Mr. Rubio, Mrs. Shaheen, and Mr. Barrasso) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		September 12, 2018Committee discharged; considered and agreed toRESOLUTION
		Designating September 2018 as National Democracy Month as a time to reflect on the contributions of
			 the system of government of the United States to a more free and stable
			 world.
	
	
 Whereas, 2,000 years after the ancient Greeks laid the groundwork for democracy, the founders of the United States built an even greater system of government, a democratic republic, propelling the United States to become the most advanced nation in human history;
 Whereas the model of government of the United States has been reproduced around the world; Whereas, according to Freedom House, despite the expansion of democracy worldwide, today more than 1 in 3 people in the world do not live in states considered free;
 Whereas the Constitution of the United States and the Bill of Rights, with the addition of the Reconstruction Era amendments, including the 14th and 15th Amendments, and the 19th Amendment, enshrine the rights and civil liberties of citizens of the United States, including the right to vote in free and fair elections;
 Whereas the perpetuation of the ideals of democracy does not happen on its own, and can be stalled or reversed;
 Whereas surveys show that citizens of the United States are losing faith in the democratic system; Whereas, according to a study published in the Journal of Democracy—
 (1)91 percent of young people in the United States in the 1930s thought it essential to live in a democracy; (2)only 30 percent of young people in the United States in 2018 think that it is essential to live in a democracy; and
 (3)24 percent of young people in the United States in 2018 think that democracy is a bad or very bad way of running the country; Whereas Freedom House concluded that Democracy as the world’s dominant form of government is under greater threat than at any point in the last 25 years;
 Whereas former Supreme Court Justice Sandra Day O’Connor said The practice of democracy is not passed down through the gene pool. It must be taught and learned anew by each generation of citizens;
 Whereas President John F. Kennedy said Democracy is never a final achievement. It is a call to effort, to sacrifice, and a willingness to live and to die in its defense;
 Whereas President Ronald Reagan said Democracy is worth dying for, because it’s the most deeply honorable form of government ever devised by man;
 Whereas World War II demonstrated the fragility of democracy and its accompanying civilized life; Whereas British Prime Minister Winston Churchill observed that Democracy is the worst form of government, except for all the others that have ever been tried;
 Whereas President George Washington said the United States must recognize the immense value of the national Union and work towards its preservation with jealous anxiety and wrote that the security of a free Constitution may be accomplished by teaching the people themselves to know and to value their own rights;
 Whereas President Thomas Jefferson wrote Educate and inform the whole mass of the people … . They are the only sure reliance for the preservation of our liberty; and
 Whereas evidence of the diminution of strong support for democratic principles in recent years among citizens of the United States suggests the government of the United States must once more teach and educate the people by taking appropriate actions to highlight and emphasize the importance of democratic principles and their essential role in our freedoms and way of life: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2018 as National Democracy Month;
 (2)encourages States and local governments to designate September 2018 as National Democracy Month; (3)recognizes the celebration of National Democracy Month as a time to reflect on the contributions of the system of government of the United States to a more free and stable world; and
 (4)encourages the people of the United States to observe National Democracy Month with appropriate ceremonies and activities that— (A)provide appreciation for the system of government of the United States; and
 (B)demonstrate that the people of the United States shall never forget the sacrifices made by past generations of people of the United States to preserve the freedoms and principles of the United States.
				
